Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/29/2022 has been entered.
 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/8/2022, which was received 5/9/2022. Acknowledgement is made to the amendment to claims 1-4,6,7,9,10,13-16 and 18-20. Applicant’s amendment and remarks have been carefully considered and were persuasive in overcoming the USC 103 and the Double Patenting rejections. Therefore, the following reasons for allowance are provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,13,20.
	The claims are allowable for those reasons stated in the response filed 5/9/2022 and because the cited art of record does not fairly teach the independent claims as a whole. For instance, the independent claims do not teach "determining a first consumption rate for an item at a first location associated with a user: accessing a transactional history associated with the user, determining a length of time the user will be at a second location based on the transactional history: receiving an indication from a positioning system in a device associated with the user that the user is at the second location: determining a second consumption rate of the item based on the user being at the second location and the length of time the user will be at the second location; comparing the first consumption rate to the second consumption rate to determine a. consumption rate change, determining an adjustment to an order schedule associated with the item based on the consumption rate change; and facilitating the adjustment to the order schedule for the item, the facilitating the adjustment includes: causing display of a user interface on the device that includes a recommendation of a purchase of the item based on the adjustment to the order schedule, the recommendation of the purchase of the item being a selectable item on the user interface; receiving a selection signal from the device that is associated with an activation of the selectable item on the user interface; and based on receiving the selection signal, signaling to an external server to cause a purchase of the item based on the adjustment to the order schedule.


Discussion of most relevant art:

Non-Patent Literature
(vi) SAIC, teaches suspending accounts when a user is on vacation. SAIC, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625